M.D. Appeal Dkt.
121 2014




                              IN THE SUPREME COURT OF PENNSYLVANIA
                                         MIDDLE DISTRICT

          RALPH GILBERT, GLORIA GILBERT,  : No. 358 MAL 2014
          MICHELLE TORGERSON, EDWIN       :
          TORGERSON, MELDA BITTORF,       :
          BEVERLY COX, WILLIAM COX,       : Petition for Allowance of Appeal from the
          KIMBERLY MILES, CLEA FOCKLER,   : Order of the Superior Court
          JOHN FOCKLER, LINDA ECKERT,     :
          SCOTT ECKERT, WILLIAM STRINE,   :
          KENNY JASINSKI, DENNIS JASINSKI,:
          KATHRYN JASINSKI, JOSEPH        :
          JASINSKI, PATRICIA UNVERZAGT,   :
          MEGAN JACOBS, BARBARA           :
          UNVERZAGT, DONNA PARR, JEFF     :
          FODEL, WENDY FODEL, JENNIFER    :
          JASINSKI, JOHN JASINSKI, JUDY   :
          QUEITZSCH, JEAN FRY, RICK       :
          MCSHERRY, JOHN FREESE, DONNA    :
          LYNN FREESE, JEFF VAN VOORHIS,  :
          SUSAN LEE FOX, TERRENCE         :
          FANCHER AND DONNA FANCHER,      :
                                          :
                          Respondents     :
                                          :
                    v.                    :
                                          :
          SYNAGRO CENTRAL, LLC, SYNAGRO :
          MID-ATLANTIC, GEORGE PHILLIPS,  :
          HILLTOP FARMS AND STEVE TROYER, :
                                          :
                          Petitioners     :

                                                     ORDER

          PER CURIAM

                   AND NOW, this 9th day of October, 2014, the Petition for Allowance of Appeal is

          GRANTED. The issue is:

                         Did the Superior Court incorrectly interpret the Pennsylvania [RTFA] by
                         requiring a jury trial to determine that the land application of biosolids falls
                         within the Act’s definition of a “normal agricultural operation,” which was
                         contrary to the Act and this Court’s precedent that statutes of repose and
                         statutory interpretation present questions of law for resolution by courts,
                         not juries?